UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 97-6479



WARREN REGINALD STEVENSON,

                                            Plaintiff - Appellant,

          versus


RICHARD LANHAM, SR., Commissioner of Correc-
tion; THOMAS CORCORAN, Warden, M.H.C.-Jessup,
M.H.C.-Annex,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-97-
803-MJG)


Submitted:   September 11, 1997       Decided:   September 22, 1997


Before RUSSELL, MURNAGHAN, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Warren Reginald Stevenson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, a Maryland inmate, appeals the district court's

order denying relief on his 42 U.S.C. § 1983 (1994) complaint under

28 U.S.C.A. § 1915(A) (West 1994 & Supp. 1997). We have reviewed

the record and the district court's opinion and find that this

appeal is frivolous. Accordingly, we dismiss the appeal on the
reasoning of the district court. Stevenson v. Lanham, No. CA-97-
803-MJG (D. Md. Mar. 26, 1997). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                         DISMISSED




                                2